


109 HR 5462 IH: To suspend the Federal highway fuels taxes, to authorize

U.S. House of Representatives
2006-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5462
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2006
			Mrs. Musgrave
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Resources, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To suspend the Federal highway fuels taxes, to authorize
		  the leasing, development, production, and transportation of oil and gas in and
		  from the Coastal Plain of Alaska, and for other purposes.
	
	
		1.Suspension of highway fuels
			 taxes
			(a)Suspension of
			 highway fuel taxes on gasoline, diesel fuel, and kerosene
				(1)In
			 generalSection 4081 of the Internal Revenue Code of 1986
			 (relating to imposition of tax on gasoline, diesel fuel, and kerosene) is
			 amended by adding at the end the following new subsection:
					
						(f)Suspension of
				taxes on gasoline, diesel fuel, and kerosene
							(1)In
				generalDuring the suspension period, each rate of tax referred
				to in paragraph (2) shall be reduced to zero cents per gallon.
							(2)Rates of
				taxThe rates of tax referred to in this paragraph are the rates
				of tax otherwise applicable under—
								(A)clauses (i) and
				(iii) of subsection (a)(2)(A) (relating to gasoline, diesel fuel, and
				kerosene), determined after application of subsection (a)(2)(B) and without
				regard to subsection (a)(2)(C), and
								(B)paragraph (1) of
				section 4041(a) (relating to diesel fuel and kerosene) with respect to fuel
				sold for use or used in a diesel-powered highway vehicle.
								(3)Suspension
				periodFor purposes of this
				subsection, the term suspension period means the 90-day period
				beginning on the day after the date of the enactment of this subsection.
							(4)Maintenance of
				trust fund depositsIn determining the amounts to be appropriated
				to the Highway Trust Fund under section 9503 and to the Leaking Underground
				Storage Tank Trust Fund under section 9508, an amount equal to the reduction in
				revenues to the Treasury by reason of this subsection shall be treated as taxes
				received in the Treasury under this section or section
				4041.
							.
				(2)Effective
			 dateThe amendment made by this subsection shall take effect on
			 the date of the enactment of this Act.
				(b)Floor Stock
			 Refunds
				(1)In
			 generalIf—
					(A)before the tax
			 suspension date, tax has been imposed under section 4081 of the Internal
			 Revenue Code of 1986 on any highway motor fuel, and
					(B)on such date such
			 fuel is held by a dealer and has not been used and is intended for sale,
					there shall
			 be credited or refunded (without interest) to the person who paid such tax
			 (hereafter in this subsection referred to as the taxpayer) an
			 amount equal to the excess of the tax paid by the taxpayer over the tax which
			 would be imposed on such fuel had the taxable event occurred on such
			 date.(2)Time for filing
			 claimsNo credit or refund shall be allowed or made under this
			 subsection unless—
					(A)claim therefor is
			 filed with the Secretary of the Treasury before the date which is 6 months
			 after the tax suspension date based on a request submitted to the taxpayer
			 before the date which is 3 months after the tax suspension date by the dealer
			 who held the highway motor fuel on such date, and
					(B)the taxpayer has
			 repaid or agreed to repay the amount so claimed to such dealer or has obtained
			 the written consent of such dealer to the allowance of the credit or the making
			 of the refund.
					(3)Exception for
			 fuel held in retail stocksNo credit or refund shall be allowed
			 under this subsection with respect to any highway motor fuel in retail stocks
			 held at the place where intended to be sold at retail.
				(4)DefinitionsFor
			 purposes of this subsection—
					(A)Tax suspension
			 dateThe term tax suspension date means the first
			 day of the suspension period in effect under section 4081(f) of the Internal
			 Revenue Code of 1986 (as added by subsection (a) of this section).
					(B)Highway motor
			 fuelThe term highway motor fuel has the meaning
			 given such term for purposes of subsection (c).
					(C)Other
			 termsThe terms dealer and held by a
			 dealer have the respective meanings given to such terms by section 6412
			 of such Code.
					(5)Certain rules to
			 applyRules similar to the rules of subsections (b) and (c) of
			 section 6412 of such Code shall apply for purposes of this subsection.
				(c)Floor Stocks
			 Tax
				(1)Imposition of
			 taxIn the case of any highway motor fuel which is held on the
			 tax restoration date by any person, there is hereby imposed a floor stocks tax
			 equal to the excess of the tax which would be imposed on such fuel had the
			 taxable event occurred on such date over the tax (if any) previously paid (and
			 not credited or refunded) on such fuel.
				(2)Liability for
			 tax and method of payment
					(A)Liability for
			 taxThe person holding highway motor fuel on the tax restoration
			 date to which the tax imposed by paragraph (1) applies shall be liable for such
			 tax.
					(B)Method of
			 paymentThe tax imposed by paragraph (1) shall be paid in such
			 manner as the Secretary shall prescribe.
					(C)Time for
			 paymentThe tax imposed by paragraph (1) shall be paid on or
			 before the 45th day after the tax restoration date.
					(3)DefinitionsFor
			 purposes of this subsection—
					(A)Tax restoration
			 dateThe term tax restoration date means the first
			 day after the suspension period (as defined in section 4081(f) of the Internal
			 Revenue Code of 1986).
					(B)Highway motor
			 fuelThe term highway
			 motor fuel means any liquid on which tax would have been imposed under
			 section 4081 of the Internal Revenue Code of 1986 during the suspension period
			 in effect under section 4081(f) of such Code but for the amendments made by
			 subsection (a).
					(C)Held by a
			 personA highway motor fuel shall be considered as held by a
			 person if title thereto has passed to such person (whether or not delivery to
			 the person has been made).
					(D)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 Secretary’s delegate.
					(4)Exception for
			 exempt usesThe tax imposed by paragraph (1) shall not apply to
			 any highway motor fuel held by any person exclusively for any use to the extent
			 a credit or refund of the tax is allowable for such use.
				(5)Exception for
			 certain amounts of fuel
					(A)In
			 generalNo tax shall be imposed by paragraph (1) on any highway
			 motor fuel held on the tax restoration date by any person if the aggregate
			 amount of such highway motor fuel held by such person on such date does not
			 exceed 2,000 gallons. The preceding sentence shall apply only if such person
			 submits to the Secretary (at the time and in the manner required by the
			 Secretary) such information as the Secretary shall require for purposes of this
			 subparagraph.
					(B)Exempt
			 fuelFor purposes of subparagraph (A), there shall not be taken
			 into account any highway motor fuel held by any person which is exempt from the
			 tax imposed by paragraph (1) by reason of paragraph (4).
					(C)Controlled
			 groupsFor purposes of this subsection—
						(i)Corporations
							(I)In
			 generalAll persons treated as a controlled group shall be
			 treated as 1 person.
							(II)Controlled
			 groupThe term controlled group has the meaning
			 given to such term by subsection (a) of section 1563 of such Code; except that
			 for such purposes the phrase more than 50 percent shall be
			 substituted for the phrase at least 80 percent each place it
			 appears in such subsection.
							(ii)Nonincorporated
			 persons under common controlUnder regulations prescribed by the
			 Secretary, principles similar to the principles of subparagraph (A) shall apply
			 to a group of persons under common control if 1 or more of such persons is not
			 a corporation.
						(6)Other laws
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by section 4081of such Code shall, insofar as
			 applicable and not inconsistent with the provisions of this subsection, apply
			 with respect to the floor stock taxes imposed by paragraph (1) to the same
			 extent as if such taxes were imposed by such section.
				2.Oil and gas
			 leasing program
			(a)DefinitionsIn
			 this section:
				(1)Coastal
			 plainThe term Coastal Plain means the area
			 identified as the Coastal Plain on the map prepared by the United States
			 Geological Survey, entitled Arctic National Wildlife Refuge 1002 Coastal
			 Plain Area, dated September 2005, and on file with the United States
			 Geological Survey.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the Bureau of Land Management.
				(b)Program
				(1)In
			 generalCongress—
					(A)authorizes the
			 leasing, development, production, and transportation of oil and gas in and from
			 the Coastal Plain; and
					(B)directs the
			 Secretary to take such actions as are necessary to—
						(i)establish and
			 implement an environmentally sound competitive oil and gas leasing program to
			 carry out the activities authorized under subparagraph (A); and
						(ii)conduct 2 lease
			 sales before October 1, 2010.
						(2)AdministrationThe
			 Secretary shall administer this section through regulations, lease terms,
			 conditions, restrictions, prohibitions, stipulations, and other provisions that
			 ensure the oil and gas exploration, development, production, and transportation
			 activities on the Coastal Plain are carried out in a manner that will ensure
			 the receipt of fair market value by the public for the mineral resources to be
			 leased.
				(c)2 lease sales
			 before fiscal year 2011
				(1)In
			 generalIn order to enable the Secretary to hold 2 lease sales
			 before October 1, 2010, this subsection shall apply with respect to the oil and
			 gas leasing program established by the Secretary pursuant to this
			 section.
				(2)PurposesFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.) and amendments made by that Act, the oil and gas leasing
			 program and activities authorized by this section in the Coastal Plain are
			 deemed to be compatible with the purposes for which the Arctic National
			 Wildlife Refuge was established, and no further findings or decisions are
			 required to implement this determination of compatibility.
				(3)Prelease
			 activitiesThe Final Legislative Environmental Impact Statement
			 on the Coastal Plain dated April 1987 and prepared pursuant to section 1002 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3142) and
			 section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)) is deemed to satisfy the requirements under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that apply with
			 respect to prelease activities, including actions authorized to be taken by the
			 Secretary to develop and promulgate regulations for the establishment of the
			 leasing program authorized by this section before the conduct of the first
			 lease sale.
				(4)Preferred
			 action
					(A)Nonleasing
			 alternativesWith respect to any environmental impact statement
			 prepared by the Secretary under the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.) with respect to any lease sale conducted under the
			 leasing program authorized by this section, the Secretary is not required to
			 identify nonleasing alternative courses of action or to analyze the
			 environmental effects of those courses of action.
					(B)Leasing
			 alternativesThe Secretary shall only identify a preferred action
			 for leasing and a single leasing alternative, and analyze the environmental
			 effects and potential mitigation measures for the preferred action and leasing
			 alternative.
					(C)DeadlineThe
			 identification and related analyses required by subparagraph (B) shall be
			 completed within 18 months after the date of enactment of this Act.
					(D)Public
			 commentsThe Secretary shall only consider public comments that
			 are filed within 30 days after publication of an environmental analysis.
					(E)ComplianceCompliance
			 with this paragraph satisfies all requirements of section 102(2)(C) of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) for the
			 analysis and consideration of the environmental effects of proposed leasing
			 under this section.
					(5)Expedited
			 judicial review
					(A)Venue;
			 deadlineAny complaint seeking judicial review of this section or
			 any action of the Secretary under this section shall be filed in the United
			 States Court of Appeals for the District of Columbia—
						(i)within the 90-day
			 period beginning on the date of the action being challenged; or
						(ii)in
			 the case of a complaint based solely on grounds arising after that period,
			 within 90 days after the complainant knew or reasonably should have known of
			 the grounds for the complaint.
						(B)ScopeJudicial
			 review of a decision of the Secretary to conduct a lease sale under this
			 section (including the environmental analysis of the decision) shall be—
						(i)limited to whether
			 the Secretary has complied with this section; and
						(ii)based on the
			 administrative record of that decision.
						(d)Rights-of-WayFor
			 purposes of section 1102(4)(A) of the Alaska National Interest Lands
			 Conservation Act (16 U.S.C. 3162(4)(A)), any rights-of-way or easements across
			 the Coastal Plain for the exploration, development, production, or
			 transportation of oil and gas shall be considered to be established incident to
			 the management of the Coastal Plain under this section.
			(e)Maximum surface
			 acreageIn administering this section, the Secretary shall ensure
			 that the maximum quantity of surface acreage covered by production and support
			 facilities (including airstrips and any area covered by gravel berms or piers
			 for support of pipelines) does not exceed 2,000 acres on the Coastal
			 Plain.
			
